Citation Nr: 1044191	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-10 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include a disorder of the cervical spine. 

2. Entitlement to service connection for a left arm disorder. 

3. Entitlement to service connection for an acquired psychiatric 
disorder, to include a mood disorder and a dysthymic disorder 
(claimed as depression).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, dated in 
October 2005 and March 2007.  In its October 2005 decision, the 
RO denied entitlement to service connection for a back disorder 
and a left arm disorder; and in its March 2007 rating decision, 
the RO denied entitlement to service connection for depression.  
In December of 2009, the Veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  In December 2009 and 
April 2010, the Veteran submitted additional evidence in support 
of his claims, along with a waiver of RO consideration.  
Accordingly, the newly submitted evidence will herein be 
considered.  38 C.F.R. § 20.1304 (2010).  

The issue of entitlement to nonservice-connected pension benefits 
has been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  See April 2007 
statement.  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  
 
In regard to the Veteran's claims for service connection for a 
back disorder, to include a disorder of the cervical spine, and a 
left arm disorder, the Board finds that a medical opinion 
assessing the etiology of these disabilities is necessary in 
order to make a determination in this case.  Under the VCAA, VA 
is obliged to provide a medical examination and/or get a medical 
opinion when the record contains competent evidence that the 
claimant has a current disability; the record indicates that the 
disability, or signs and symptoms of disability, may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In this case, the Veteran contends that a current back/neck 
disorder is causally related to an in-service injury in 1965 or 
1966 when a supply shelf holding aircraft parts fell on his upper 
back and left arm.  In this regard, he has indicated that he 
sought medical treatment directly after the incident, but that 
the doctor told him not to worry about it.  See March 2008 
substantive appeal.  A review of the Veteran's available service 
treatment records fails to show any in-service treatment for his 
upper back or left arm; however, the Veteran has provided 
competent reports regarding an in-service injury and subsequent 
back/neck and left arm pain during service.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005); see also Layno v. Brown, 6 
Vet. App. 465 (1994).   Moreover, at his December 2009 Board 
hearing and in his statements, the Veteran provided competent 
reports of a continuity of neck and left arm pain, weakness, and 
numbness since service.  See Barr v. Nicholson, 21 Vet. App. 303, 
307-08 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).  Finally, the Veteran's post-service private and 
VA treatment records indicate that he has been undergoing 
treatment for neck and left arm pain since April 1994, including 
undergoing an anterior decompression of C3-C4 and C4-5 in 
November 1994, and that during this treatment, he has been 
diagnosed with disc herniation at C3-4 and C4-5; pseudoarthrosis 
at C4-5; anterior arthrodesis from C3-5; spinal stenosis from C3-
4 and C4-5; retrolisthesis at C4 and C5; intravertebral foraminal 
narrowing at C3-4, C4-5, and C5-C6; degenerative disc disease at 
C5-C6; left postolateral disc protrusion/herniation at C6-C7; a 
sympathetic left upper extremity reflex; mild degenerative 
changes in the mid and lower thoracic spine; and degenerative 
changes in the lumbar spine.  

Accordingly, because there is competent evidence of record 
indicating that the Veteran had back/neck and left arm injury 
during service; current evidence of a spine disorders and a left 
arm disorder; and reports of a continuity of symptomatology since 
service, medical opinions regarding the etiology of the Veteran's 
spine disorders and left arm disorder are necessary to make a 
determination in this case.  See 38 U.S.C.A. § 5103A (d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, in regard to the Veteran's acquired psychiatric 
disorder claim, the Board finds that another VA medical opinion 
is necessary before the Board renders a decision in this case.  
In this regard, the Board acknowledges that, in November 2009, 
the Veteran was afforded a VA psychiatric examination.  
Significantly, however, in providing the opinion that it was 
"difficult to link" the Veteran's currently diagnosed mood 
disorder and dysthymic disorder to his in-service medication 
overdose, the VA examiner appears to have relied solely on the 
fact that the Veteran was not treated for, or diagnosed with, a 
depressive or mental disorder during service.  Moreover, the 
examiner failed to acknowledge the Veteran's reports of having 
difficulty sleeping, anxiety, and feelings of depression during 
service, and his reports of continued symptomatology since 
service.  As such, the examination report is not adequate for 
rating purposes, and this matter must be remanded.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding that an examination 
was inadequate where the examiner did not comment on the 
Veteran's report of an in-service injury, but instead relied on 
the service treatment records to provide a negative opinion); see 
also 38 C.F.R. § 4.2 (2010) (stating that if the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes); see also Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, 
even if not required to do so, an adequate one must be produced).  

As this case is being remanded for the foregoing reasons, all 
relevant treatment records should also be obtained on remand.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this regard, 
the Board observes that the Veteran has undergone fairly 
consistent VA treatment since February 2007; however, records 
from his treatment dated since August 2009 have not been 
associated with the claims file.  Additionally, the record 
reflects that the Veteran has received fairly consistent 
treatment from Dr. Anthony M. Dominic; however, records dated 
since August 2007 have not been associated with the claims file.  
The Board also notes that, to date, private treatment records 
from Dr. Wandry; a 1994 shoulder surgery conducted by Dr. Ranjit 
S. Bisla, and a 1969 rehabilitation program in Dallas, Texas, are 
not of record.  Finally, the Board notes that a copy of the 
results from a May 2006 VA computed tomography (CT) scan is also 
not of record.  See December 2007 VA treatment record.  Efforts 
to obtain a complete copy of all of the Veteran's relevant 
private and VA treatment should be made on remand.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he 
identify the names, addresses, and 
approximate dates of treatment concerning all 
private health care providers who have 
treated his spine disorders, left arm 
disorder, and/or acquired psychiatric 
disorder since May 1967, to specifically 
include treatment records from Dr. Wandry; 
his 1994 shoulder surgery, which was 
conducted by Dr. Ranjit S. Bisla; his 
rehabilitation program in Dallas, Texas, in 
1969; and any recent treatment records from 
Dr. Anthony M. Dominic, dated since August 
2007. If the Veteran provides a completed 
release form, then the medical records 
identified should be requested.  All 
reasonable attempts to obtain such records 
should be made and documented.  If no records 
are available, it is requested that the 
doctor(s) provide a response to this effect.  

2.  Obtain a complete copy of the Veteran's 
treatment records for his spine disorders, 
left arm disorder, and/or acquired 
psychiatric disorder from the VA medical 
center in Phoenix, Arizona, dated since 
December 2009, and a copy of the results from 
the May 2006 CT scan.   If no records are 
available, it is requested that the VA 
medical center provide a response to this 
effect.  All efforts to obtain these records, 
including follow-up requests, if appropriate, 
should be fully documented.  

3.  Once the foregoing development has been 
undertaken, schedule the Veteran for a VA 
orthopedic examination.  The claims file and 
a copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  

After conducting an examination of the 
Veteran and performing any clinically-
indicated diagnostic testing, the examiner 
should provide an opinion as to the diagnosis 
of a) all disorders of the spine, and b) any 
left arm disorder found to be present.  In 
this regard, the Board points out that the 
record reveals diagnoses of disc herniation 
at C3-4 and C4-5; pseudoarthrosis at C4-5; 
anterior arthrodesis from C3-5; spinal 
stenosis from C3-4 and C4-5; retrolisthesis 
at C4 and C5; intravertebral foraminal 
narrowing at C3-4, C4-5, and C5-C6; 
degenerative disc disease at C5-C6; left 
postolateral disc protrusion/herniation at 
C6-C7; a sympathetic left upper extremity 
reflex; mild degenerative changes in the mid 
and thoracic spine, and degenerative changes 
in the lumbar spine.   

The examiner should also provide an opinion 
as to whether it is at least as likely as not 
(50 percent or greater probability) that any 
current spine disorder and left arm disorder 
had their clinical onset during active 
service or are related to any in-service 
disease, event, or injury.  In doing so, the 
examiner should specifically acknowledge and 
consider the Veteran's reports (which for 
purposes of providing this opinion, should be 
accepted as credible) regarding an in-service 
back/neck and left arm injury in 1965 or 1966 
and a continuity of symptomatology (i.e., 
pain, weakness, and numbness) since service.   

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

4.  Also schedule the Veteran for a VA 
psychiatric examination.  The claims file and 
a copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  

After conducting an examination of the 
Veteran and performing any clinically-
indicated diagnostic testing, the examiner 
should provide an opinion as to the diagnosis 
of any psychiatric and/or mood disorders 
found to be present.  In this regard, the 
Board points out that the record reveals 
diagnoses of depression, dysthmia, a mood 
disorder with depressive features, and a 
dysthymic disorder. 

The examiner should also provide an opinion 
as to whether it is at least as likely as not 
(50 percent or greater probability) that any 
current psychiatric and/or mood disorder had 
its clinical onset during active service or 
is related to any in-service disease, event, 
or injury.  In doing so, the examiner should 
specifically acknowledge and consider the 
Veteran's reports (which for purposes of 
providing this opinion, should be accepted as 
credible) regarding in-service symptomatology 
(i.e., difficulty sleeping, anxiety, and 
feelings of depression) and a continuity of 
symptomatology since service.   

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

5.  After completion of the above, review the 
examination reports.  If the requested 
examinations do not include adequate 
responses to the specific opinions requested, 
the reports must be returned to the examiners 
for corrective action.

6.  Finally, readjudicate the Veteran's 
claims on appeal.  If the claims remain 
denied, provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate




action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


